                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MAZEN ARAKJI,                                       Case No. 19-cv-02936-BLF
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   9              v.                                         REMAND
                                  10     MICROCHIP TECHNOLOGY, INC.,,                        [Re: ECF 8]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pro se Plaintiff, Mazen Arakji, claims that Microsemi Corporation (“Microsemi”),

                                  14   subsequently acquired by Defendant, Microchip Technology, Inc. (“Microchip”), engaged in

                                  15   unlawful discrimination by declining to hire him and harassed him based on his race, religion, and

                                  16   disability. Before the Court is Plaintiff’s Motion to Remand Back to the Superior Court of

                                  17   California, County of Santa Clara for Lack of Jurisdiction. Motion, ECF 8. Pursuant to Civil

                                  18   Local Rule 7-1(b), the Court concludes that this motion is appropriate for disposition without oral

                                  19   argument. Accordingly, the hearing set on November 14, 2019 is hereby VACATED. The

                                  20   motion is DENIED for the reasons discussed below.

                                  21     I.   PLAINTIFF’S ALLEGATIONS
                                  22          Plaintiff is a 38-year-old male, who for “[M]uslim religious purposes,” wears a long beard.

                                  23   Compl. ¶ 1, ECF 1-1. Plaintiff also has a “very obvious musculoskeletal disability which limits

                                  24   [his] ability to grip and lift heavy objects.” Id. Plaintiff’s “national origin is Lebanese, which is

                                  25   an Arab country in the Middle East” and has “Arabic ancestry and ethnic characteristics.” Id.

                                  26   Plaintiff’s first name “Mazen” is “known to be an Arabic name” and his surname “Arakji” is

                                  27   “known to be a [M]uslim surname.” Id. Plaintiff has advanced degrees in electrical and

                                  28   computer engineering, along with various certifications and professional achievements in those
                                   1   fields. Id. ¶¶ 2-5.

                                   2           Plaintiff alleges that he “applied for several Firmware Engineer positions at Microsemi

                                   3   between January and April of 2017.” Id. ¶ 20. On May 1, 2017, Plaintiff was telephonically

                                   4   interviewed by a “hiring manager” at Microsemi and had a “positive experience.” Id. ¶ 23. On

                                   5   May 10, 2017, Plaintiff had an on-site interview at Microsemi in Sunnyvale, California, which

                                   6   despite several hours of delay, was “another positive experience.” Id. ¶¶ 23-25. Plaintiff “was

                                   7   contacted several days afterwards and was informed that the interview had been voided by HR.”

                                   8   Id. ¶ 25. Plaintiff was promised another interview, which was later cancelled. Id. ¶ 26. Plaintiff

                                   9   applied for “other positions at Microsemi,” but received responses that the positions he applied for

                                  10   were cancelled. Id. ¶ 27.

                                  11           Based on these facts, Plaintiff alleges that Microchip “intentionally” denied him an

                                  12   “opportunity for employment,” despite his qualifications. Id. ¶ 28. Plaintiff alleges that
Northern District of California
 United States District Court




                                  13   Microsemi/Microchip discriminated and harassed him because “Defendant is revolted by people

                                  14   of [Plaintiff’s] religion, national origin, ancestry, ethnic characteristics and disability, and

                                  15   especially those with a combination of all of the above.” Id. ¶¶ 28-30.

                                  16           On February 28, 2019, Plaintiff, filed suit against Microchip in the Superior Court of

                                  17   California for the County of Santa Clara. Plaintiff brought two state law claims based on

                                  18   violations of California Fair Employment and Housing Act (“FEHA”): (1) “violation of Cal Gov

                                  19   Code 12940: Denial of employment due to religious creed, national origin, ancestry, and

                                  20   disability” and (2) “violation of Cal Gov Code 12940: Harassment in employment due to religious

                                  21   creed, national origin, ancestry, and disability.” See Compl. at p. 7. In his Complaint, without

                                  22   specifying an amount, Plaintiff sought (1) monetary damages, (2) punitive damages, and (3)

                                  23   declaratory or injunctive relief. Id. at p. 5.

                                  24    II.    REMOVAL
                                  25           Plaintiff served Microchip with the Complaint on April 25, 2019. Notice of Removal at 2;

                                  26   see also Compl. at p. 4. On May 28, 2019, Microchip timely removed the case to United States

                                  27   District Court for the Northern District of California based on diversity of citizenship. Notice of

                                  28   Removal at 1; see 28 U.S.C. §§ 1441, 1332. Plaintiff is a citizen of California and Microchip is a
                                                                                           2
                                   1   citizen of Delaware and Arizona because it is incorporated in Delaware and its principal place of

                                   2   business is in Chandler, Arizona. Notice of Removal at 3-4. Microchip acknowledged that the

                                   3   Complaint “does not allege a damages amount or a monetary value for the injunctive relief he

                                   4   requests.” Id. at 4. Nonetheless, Microchip claimed that the amount in controversy exceeds

                                   5   $75,000 because Plaintiffs’ FEHA allegations, if proven, would allow him to seek unlimited

                                   6   compensatory and punitive damages, attorneys’ fees, costs, injunctive relief, and emotional

                                   7   distress damages. Id. at 5. The average yearly salary of a firmware engineer at Microchip’s Bay

                                   8   Area facilities (where Plaintiff alleges he applied) is $85,000. Id. The compensatory damages

                                   9   alone—from early 2017, when Plaintiff allegedly was wrongfully denied the position he applied

                                  10   for, to date—for lost wages would exceed $170,000, far greater than the $75,000 jurisdictional

                                  11   minimum. Id.

                                  12          Microchip concluded that although Plaintiff’s Complaint “fail[ed] to list all the remedies
Northern District of California
 United States District Court




                                  13   available under FEHA, and fail[ed] to specify a damages amount or a monetary value for his

                                  14   requested injunctive relief,” based on the allegations in the Complaint and the average salary for

                                  15   the position Plaintiff was seeking, the amount in controversy plausibly exceeds $75,000. Id. at 6.

                                  16   III.   LEGAL STANDARD
                                  17          Federal courts have limited subject matter jurisdiction, and may only hear cases falling

                                  18   within their jurisdiction. Generally, a defendant may remove a civil action filed in state court if

                                  19   the action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal

                                  20   statutes are construed restrictively so as to limit removal jurisdiction. See Shamrock Oil & Gas

                                  21   Corp. v. Sheets, 313 U.S. 100, 108-09 (1941). The Ninth Circuit recognizes a “strong

                                  22   presumption against removal.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal

                                  23   quotation marks omitted). Any doubts as to removability should be resolved in favor of remand.

                                  24   See Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The

                                  25   defendant bears the burden of showing that removal is proper. See Valdez v. Allstate Ins. Co., 372

                                  26   F.3d 1115, 1117 (9th Cir. 2004).

                                  27          If at any time before final judgment it appears that a district court lacks subject matter

                                  28   jurisdiction over a case that has been removed to federal court, the case must be remanded. 28
                                                                                         3
                                   1   U.S.C. § 1447(c). Federal courts have diversity jurisdiction only where there is complete diversity

                                   2   of citizenship—no plaintiff is a citizen of the same state as any defendant—and the amount in

                                   3   controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1); see Matao Yokeno v. Sawako Sekiguchi,

                                   4   754 F.3d 649, 652 (9th Cir. 2014). Where a defendant removes an action to federal court on the

                                   5   basis of diversity, the burden on a plaintiff seeking remand under § 1447(c) depends on whether or

                                   6   not the amount in controversy is clear from the face of the complaint. See Guglielmino v. McKee

                                   7   Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007). When the plaintiff’s complaint does not state the

                                   8   amount in controversy, the defendant’s notice of removal may do so. Dart Cherokee Basin

                                   9   Operating Co., LLC v. Owens, 574 U.S. 81, 84, 135 S. Ct. 547, 551, 190 L. Ed. 2d 495 (2014).

                                  10   IV.      DISCUSSION
                                  11            Before the Court is Plaintiff’s Motion to Remand Back to the Superior Court of California,

                                  12   County of Santa Clara for Lack of Jurisdiction. Motion, ECF 8. In his motion, Plaintiff asserts
Northern District of California
 United States District Court




                                  13   that this Court “does not have jurisdiction to hear this matter” because his Complaint contains only

                                  14   state law claims. Motion ¶ 2. Plaintiff does not challenge that complete diversity of citizenship

                                  15   exists among the parties. Plaintiff’s sole argument is that removal on the basis of diversity was

                                  16   improper because “the inconvenience damages sought are under $75,000” and “[o]nly

                                  17   inconvenience damages are sought.” Id. For support, Plaintiff attaches a California CIV-050 form

                                  18   (“Statement of Damages”)1, in which he seeks “pain, suffering, and inconvenience” damages for

                                  19   $74,000 and injunctive relief in the form of an “offer for employment in the same position

                                  20   interviewed for.” ECF 8-1.

                                  21            Microchip opposes the motion. Opp’n, ECF 13. Microchip takes issue with Plaintiff’s

                                  22   post-removal Statement of Damages as “simply a bad faith litigation tactic to avoid federal

                                  23   jurisdiction.” Id. at 2. That said, Microchip argues that removal is proper even under Plaintiff’s

                                  24

                                  25   1
                                           CIV-050 form’s use is limited to personal injury and wrongful death cases. Due to the pro se
                                  26
                                       status of the Plaintiff, however, the Court accepts that Plaintiff now seeks the remedies indicated
                                  27
                                       on the form.
                                  28
                                                                                         4
                                   1   new theory, because the requested “inconvenience damages” of $74,000 must be aggregated with

                                   2   the value of the injunction for employment at Microchip. Id. According to Microchip, the value

                                   3   of employment as a firmware engineer “certainly exceeds the $1,001 differential between the

                                   4   ‘inconvenience damages’ asserted in the Statement of Damages and the jurisdictional minimum.”

                                   5   Id. at 4.

                                   6           Plaintiff replies to reiterate that he is seeking (1) $74,000 in inconvenience damages and

                                   7   (b) injunctive relief “in forcing the defendant to make an employment offer.” Reply ¶ 2, ECF 15.

                                   8   Specifically, Plaintiff asserts that even if entitled, he is not seeking “loss of earning” because he

                                   9   “intended to file this action” shortly after the events alleged in his Complaint, but “other matters

                                  10   prevented him from doing so” and therefore, he “did not feel it fair to demand ‘loss of earnings.’”

                                  11   Id. ¶ 3. As for the injunctive relief he seeks, Plaintiff asserts that he “demand[s] that an

                                  12   employment offer be made,” but does not specify a salary. Id. ¶ 4. In Plaintiff’s view, Microchip
Northern District of California
 United States District Court




                                  13   “is free to make any offer that is greater than or equal to the legal minimum salary,” which

                                  14   Plaintiff may accept or reject. Id.

                                  15           A defendant seeking removal must file in the district court a notice of removal “containing

                                  16   a short and plain statement of the grounds for removal....” 28 U.S.C. § 1446(a). The Supreme

                                  17   Court has held that “a defendant’s notice of removal need include only a plausible allegation that

                                  18   the amount in controversy exceeds the jurisdictional threshold.” Dart, 574 U.S. at 89. Microchip

                                  19   plausibly alleged that, if proven, Plaintiff’s claim for lost wages would exceed 75,000 based on the

                                  20   average salary Microchip pays its employees in positions similar to what Plaintiff allegedly

                                  21   applied for and did not get. Notice of Removal at 5.

                                  22           Yet, when a defendant’s assertion of the amount in controversy is challenged by a plaintiff

                                  23   in a motion to remand, both sides submit proof and the court decides, by a preponderance of the

                                  24   evidence, whether the amount-in-controversy requirement has been satisfied. Ibarra v. Manheim

                                  25   Investments, Inc., 775 F.3d 1193, 1198 (9th Cir. 2015). In such cases, both parties may submit

                                  26   proof of the amount in controversy through “summary-judgment-type evidence” including

                                  27   “affidavits and declarations,” and the defendant seeking removal bears the burden of showing by a

                                  28   preponderance of the evidence that the amount-in-controversy requirement has been satisfied.
                                                                                          5
                                   1   Id. Here, Plaintiff has challenged Microchip’s assertion that he seeks more than $75,000—yet,

                                   2   neither party has submitted proof of the amount in controversy. Plaintiff has submitted a

                                   3   Statement of Damages, in which he, for the first time, specifies the monetary damages he seeks:

                                   4   “pain, suffering, and inconvenience” damages for $74,000. ECF 8-1. Plaintiff also seeks

                                   5   injunctive relief in the form of an “offer for employment in the same position interviewed for.” Id.

                                   6          The Court notes two preliminary issues with Plaintiff’s Statement of Damages: (1) the

                                   7   amount in controversy includes all relief claimed at the time of removal to which Plaintiff would

                                   8   be entitled if he prevails and (2) Plaintiff provides no basis for his $74,000 figure. The Ninth

                                   9   Circuit has explained “when the amount in controversy is satisfied at removal, any subsequent

                                  10   amendment to the complaint or partial dismissal that decreases the amount in controversy below

                                  11   the jurisdictional threshold does not oust the federal court of jurisdiction.” Chavez v. JPMorgan

                                  12   Chase & Co., 888 F.3d 413, 418 (9th Cir. 2018). Here, Plaintiff has, post-removal, disclaimed
Northern District of California
 United States District Court




                                  13   punitive damages and lost wages from his Complaint and now seeks a curious and unsupported

                                  14   sum of $74,000 in monetary damages. ECF 8-1.

                                  15          However, the Court need not decide whether Plaintiff’s post-removal submission of

                                  16   Statement of Damages was a bad faith attempt to defeat removal—because Plaintiff’s Statement of

                                  17   Damages, accepted at face value, establishes that the amount in controversy exceeds $ 75,000.

                                  18   Plaintiff seeks “pain, suffering, and inconvenience” for $74,000 and injunctive relief in the form

                                  19   of an “offer for employment in the same position interviewed for.” ECF 8-1. As for the

                                  20   injunctive relief, Plaintiff seeks an offer “greater than or equal to the legal minimum salary.”

                                  21   Reply ¶ 13.

                                  22          “In actions seeking declaratory or injunctive relief, it is well established that the amount in

                                  23   controversy is measured by the value of the object of the litigation.” Cohn v. Petsmart, Inc., 281

                                  24   F.3d 837, 840 (9th Cir. 2002) (internal citation omitted); see also Gen. Motors Corp. v. Manly

                                  25   Oldsmobile-GMC, Inc., No. C-07-0233 JCS, 2007 WL 776261, at *2 (N.D. Cal. Mar. 12, 2007)

                                  26   (“Where the relief sought is equitable, the amount in controversy requirement may be met where

                                  27   the value of the injunction to the plaintiff meets or exceeds the statutory minimum.”). Microchip

                                  28   asserts, without submitting an affidavit or declaration, that average yearly salary for a firmware
                                                                                         6
                                   1   engineer at its Bay Area facilities is $85,000. Opp’n at 3. Although a reasonable assertion, the

                                   2   Court declines to accept this attorney argument as evidence and thus, only considers Plaintiff’s

                                   3   Statement of Damages for its analysis.

                                   4          Viewed in the light most favorable to Plaintiff, the injunctive relief he seeks, at a

                                   5   minimum, carries a $12-per-hour salary. See Cal. Lab. Code § 1182.12 (establishing the 2019

                                   6   California minimum wage at $12 per hour). In less than a month, the value of employment at

                                   7   Microchip, even at minimum wage, will exceed the $1,000.01 differential between the

                                   8   “inconvenience damages” asserted in Plaintiff’s Statement of Damages and the jurisdictional

                                   9   minimum. The Court is satisfied that it is shown, by a preponderance of evidence, that the amount

                                  10   in controversy exceeds $75,000.

                                  11    V.    CONCLUSION
                                  12          For the foregoing reasons, Plaintiff’s motion for remand is DENIED.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: October 21, 2019

                                  17                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  18                                                    United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
